Citation Nr: 1145538	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  07-37 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression.


REPRESENTATION

Veteran represented by:	Tara Goffney, Esquire


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel




INTRODUCTION

The Veteran had active duty service from April 1978 to June 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York which, in pertinent part, denied the Veteran's claims for service connection for PTSD and major depression.

The Veteran's representative withdrew the Veteran's request for a hearing in December 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran alleges that her pre-existing acquired psychiatric disorders, including PTSD, were permanently aggravated as a result of in-service sexual assaults.  VA has a heightened burden of notification when a veteran claims service connection for PTSD based upon personal assault.  Gallegos v. Peake, 22 Vet. App. 329 (2008).  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5) (2011).  In this case, although the Veteran was sent a July 2005 letter that provided examples of evidence that would substantiate her claim, the letter did not inform the Veteran that evidence of behavior changes may constitute credible supporting evidence of her claimed stressors.  Corrective notice is therefore required.

In a November 1979 service treatment note, the Veteran reported that she had been treated at Walter Reed Army Medical Center (WRAMC) for anxiety and depression.  These records are not located in the claims file and it does not appear that a request for these clinical records has been made.  The Board also notes that the Walter Reed General Hospital has maintained a clinical library since the mid-1950s and that such records may not be associated with a veteran's Official Military Personnel File (OMPF).  See http://www.archives.gov/st-louis/military-personnel/clinical-record-libraries.html.  As such, a request for clinical records from WRAMC must therefore be conducted. 

In addition, the Veteran reported receiving Social Security Administration benefits in a June 2008 VA treatment note, although the basis of this award is not clear.  These records are potentially pertinent to the claims of entitlement on appeal.  The Court of Appeals for Veterans Claims (CVAC) has held that where there has been a determination with regard to Social Security benefits, the records concerning that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  These records should therefore be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran proper notice in accordance with 38 C.F.R. § 3.304(f)(5) (2011).  This letter should inform her that she may submit alternative forms of evidence, other than service records, to corroborate her account of an in-service assault, and suggest potential sources for such evidence. The letter should also notify her that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute credible supporting evidence of the stressor.   

2.  The RO/AMC should obtain the Veteran's in-service clinical records from Walter Reed Army Medical Center for the referenced treatment for anxiety and depression.  The clinical library at Walter Reed General Hospital should be specifically contacted to obtain these records.

All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records. 

3.  The RO/AMC should contact the Social Security Administration and request all medical records and decisions associated with the Veteran's award of benefits.  

All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records. 

4.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


